         Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 1 of 16


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                         District of Colorado

                In the Matter of the Use of                    )
                                                  ) Case No. 20-sw-00632-GPG
                                                  )
   A Cell-Site Simulator to Identify the Cellular )
      Device Used by Unknown Person(s)            )
                                                  )
                                                  )
                               APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit.

located in the            State and       District of   Colorado      , there is now concealed (identify the person or describe the
property to be seized):

SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                      evidence of a crime;
                      contraband, fruits of crime, or other items illegally possessed;
                       property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:

                               Code Section                                    Offense Description
                            21 USC § 841 and 846                       Conspiracy to Distribute and Possess with the Intent to
                                                                       Distribute a Controlled Substance

          The application is based on these facts:

               Continued on the attached affidavit, which is incorporated by reference.
                Delayed notice of 30 days (give exact ending date if more than 30 days:                                 ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                     s/ Kevin Doheny
                                                                                Applicant’s signature

                                                                                Kevin Doheny, Special Agent, DEA
                                                                                Printed name and title
Sworn to before me and:             signed in my presence.
                                  x submitted, attested to, and acknowledged by reliable electronic means.

Date:        4/6/20
                                                                                                   Judge’s signature

City and state: Grand Junction, CO.                                    Gordon P. Gallagher, Magistrate Judge
                                                                                                   Printed name and title
Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 2 of 16




                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Special Agent Kevin Doheny, being first duly sworn, hereby depose and state as

follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 to authorize law enforcement to employ an electronic

investigative technique further described in Attachment B, in order to identify the cellular device

or devices carried by the drug source of supply, who is described as an unknown Hispanic Male

(the “Target Cellular Device”), described in Attachment A.

       2.      I am a Special Agent (SA) with the Drug Enforcement Administration (DEA),

United States Department of Justice, and as such I am empowered under Title 21, United States

Code, section 878, to enforce Title 21 and other criminal laws of the United States, to make

arrests and obtain and execute search, seizure, and arrest warrants. I have been employed as a

DEA SA for over two years, with seven years of prior law enforcement experience with the

Panama City Police Department, Panama City, FL. In connection with my official duties, I

investigate criminal and civil violations of the Controlled Substances Act, and I have testified in

judicial proceedings for violations of laws concerning controlled substances. During my time

with the DEA, I have participated in numerous drug trafficking investigations, including

investigations that have resulted in felony arrests for violations of Title 21 of the United States

Code. I have been involved in various types of electronic surveillance, in the execution of search
Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 3 of 16




and arrest warrants, and in the debriefing of defendants, witnesses, and informants, as well as

others who have knowledge of the distribution and transportation of controlled substances, and

of the laundering and concealing of proceeds from controlled substance trafficking.

        3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

        4.      This Court has authority to issue the requested warrant under Federal Rule of

Criminal Procedure Rule 41(b)(1) & (2) because the Target Cellular Device is currently believed

to be located inside this district, or will be located in this district, because the source of supply is

going to deliver 1,000 counterfeit trademark opiate pills containing fentanyl from Mexico to

Avon, CO.

        5.      In March 2020, a Hispanic male by the alias “Sean Penn” contacted a DEA

confidential source (CS-2) via voice call, utilizing account 702-374-2864 and using an alias of

“Frank Lucas” through Confide App, which is an encrypted mobile application. CS-2 maintained

regular contact with “Penn.” In April 2020, “Penn” told CS-2 that he could arrange the delivery

of drugs in CO to CS-2. CS-2 and “Penn” reached an agreement for a partial payment of $7,500

in exchange for 4,000 counterfeit trademark oxycodone opiate pills that contain fentanyl. Based

on the facts set forth in this affidavit, there is probable cause to believe that violations of 21

U.S.C. § 841 and 846, Conspiracy to Distribute and Possess with the Intent to Distribute a

Controlled Substance, have been committed, are being committed, and will be committed by the




                                                   2
Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 4 of 16




source of supply. There is also probable cause to believe that the identity of the Target Cellular

Device will constitute evidence of those criminal violations. In addition, in order to obtain

additional evidence relating to the Target Cellular Device, its user, and the criminal violations

under investigation, law enforcement must first identify the Target Cellular Device. There is

probable cause to believe that the use of the investigative technique described by the warrant will

result in officers learning that identifying information.

       6.      Because collecting the information authorized by this warrant may fall within the

statutory definitions of a “pen register” or a “trap and trace device,” see 18 U.S.C. § 3127(3) &

(4), this warrant is designed to comply with the Pen Register Statute as well as Rule 41. See 18

U.S.C. §§ 3121-3127. This warrant therefore includes all the information required to be included

in a pen register order. See 18 U.S.C. § 3123(b)(1).

                                       PROBABLE CAUSE

       7.      On December 28, 2017, an individual, identified herein as J. E., died from a

fentanyl related overdose in Carbondale, Colorado. On the same date, another individual,

identified herein as Z.G., survived a fentanyl related overdose. Between January 2018 and

February 2019, the DEA Grand Junction Resident Office (GJRO), DEA Glenwood Springs Post

of Duty (GSPOD), and the Western Colorado Drug Task Force (WCDTF) have been jointly

investigating a Drug Trafficking Organization (DTO) responsible for the importation of

counterfeit trademark opiate oxycodone pills that contain fentanyl from Mexico into Colorado.

       8.      To date, agents have been able to identify as many as ten overdose deaths

involving fentanyl from the beginning of 2017 through the summer of 2018 in Mesa and Garfield




                                                  3
Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 5 of 16




counties, which are believed to be related to this DTO. This investigation ultimately identified

Bruce Holder as the primary distributor of the counterfeit oxycodone pills laced with fentanyl for

the DTO, and a person identified as “Chon” was his source of supply.

       9.      On August 16, 2018, Holder was indicted for one count of distribution of fentanyl

resulting in death and one count of distribution resulting in serious bodily injury.

       10.     On September 4, 2018, U.S. Magistrate Judge Gordon P. Gallagher signed a

search warrant for an iPhone that was seized from Bruce Holder at the time of his arrest. The

iPhone was forensically examined, and I was provided with the downloaded information.

       11.     I reviewed the downloaded information from Holder’s telephone. A search and

examination of this phone revealed the WhatsApp contact “Chon” was associated with Mexican

telephone numbers 52-667-235-9939, 52-667-405-9445, and 52-653-161-1824. I also identified

“Chon” as being associated with U.S. phone numbers 323-818-6477, 310-980-7863, 442-225-

2046, and 626-474-1761. It appeared that “Chon” used multiple phones and changed his phone

number frequently. The WhatsApp conversation between Holder and “Chon” contained frequent

references to drugs, more specifically heroin and pills.

       12.     Over the course of the investigation, agents from the DEA conducted debriefs of

CS-2, who is still working with law enforcement, regarding the Bruce Holder Drug Trafficking

Organization, and his associates. CS-2 contacted law enforcement after Holder’s arrest to

explain the CS’s knowledge of Holder and Holder’s associates. CS-2 has known Holder for

approximately 20 years and had purchased pills from Holder. CS-2 paid $20 per pill and would

purchase anywhere from 5-30 pills at a time. CS-2 is providing information because he/she




                                                  4
Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 6 of 16




knows the pills that are being distributed contain fentanyl and he/she fears other users will die.

CS-2 is aware of Ashley Romero, who died from an overdose that included fentanyl. I have

reviewed an autopsy report for Romero that confirms she died on June 11, 2018, from a multi-

drug overdose that included fentanyl. CS-2 has a criminal history, with the most recent item

from January 2008, which was a probation violation. The CS has not received any new charges

since and has steady employment. To my knowledge, CS-2 has never knowingly provided

information related to the drug trafficking activities of “Penn,” Holder, and/or their associates

that has proven to be false. I have been able to corroborate some of the information obtained

from CS-2, adding to CS-2’s credibility.

       13.     On October 30, 2018, CS-2 conducted a controlled purchase of methamphetamine

from Marie Matos, who is Bruce Holder’s common law wife. Prior to the controlled purchase,

Matos told CS-2 that she had nine pounds of methamphetamine stashed in Grand Junction, CO.

Matos asked CS-2 to help her sell the methamphetamine and Matos also provided CS-2’s phone

number to her source of supply, whom she referred to as “Sean Penn.” Based on this

investigation, I believe that the aliases “Chon” and “Sean Penn” refer to the same person, Nunez

Pena. For the purposes of the rest of this affidavit, this person will be referred to as Nunez Pena.

       14.     In November 2018, Nunez Pena contacted CS-2 via WhatsApp, utilizing account

+52-1-667-755-4694. Nunez Pena told CS-2 that he could arrange the delivery of drugs to

Grand Junction, CO. CS-2 and Nunez Pena reached an agreement for $12,000 in exchange for

1,000 counterfeit trademark oxycodone opiate fentanyl pills. Nunez Pena explained to CS-2 that




                                                 5
Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 7 of 16




a courier would leave Mexico and deliver the pills to Grand Junction, CO. CS-2 and Nunez Pena

conversed through WhatsApp by texting and voice calls.

       15.     Based on phone conversations between the CS-2 and Nunez Pena, a drug courier

was sent to deliver drugs to Grand Junction, CO. On November 29, 2018, CS-2 purchased 985

counterfeit trademark opiate fentanyl pills from a courier, later identified as Paul Zurita Esparza,

sent by Nunez Pena. CS-2 met with Zurita Esparza at the mall, and then they walked to a blue

Toyota sedan, with Mexico license plate WEK6396. DEA Intel Analyst Amber Jones was able

to identify Zurita Esparza through border crossing information, which revealed that on

November 28, 2018, at approximately 6:14 pm (EST), that vehicle crossed from Mexico into the

United States through the Lukeville, AZ, Point of Entry and Zurita Esparza was the driver and

sole occupant of the vehicle. IA Jones obtained a photograph of Zurita Esparza, which was

shown to agents and investigators who observed Zurita Esparza with CS-2. ATF SA Brandon

Garcia, WCDTF Inv. Tanya Brechlin, and WCDTF Inv. Nicole Briggs all agreed that it was

Zurita Esparza. CS-2 gave Zurita Esparza the $12,000 and, after counting the money, Zurita

Esparza gave CS-2 a plastic bag that contained counterfeit trademark oxycodone opiate fentanyl

pills. The round light blue pills were imprinted with an “M in a box” identifying mark on one

side and “30” on the other side. The pills were submitted to the DEA Western Laboratory for

forensic analysis. The lab results revealed the pills contained a mixture of fentanyl and

acetaminophen.

       16.     On January 10, 2019, CS-2 received information from Nunez Pena that the

courier–later confirmed to be Zurita Esparza–delivered approximately 2,500 fentanyl pills and




                                                 6
Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 8 of 16




capsules to Marie Matos. On January 9, 2019, Stinker Gas Station in-store surveillance video

showed that Zurita Esparza delivered the pills to Matos while she was at work in Grand Junction,

CO. On January 10, 2019, Matos was arrested for a state warrant of aggravated incest.

Following her arrest, a Grand Junction Police Department narcotics canine alerted to the odor of

controlled substances coming from within Matos’s vehicle, of which, Matos was the driver and

sole occupant. A probable cause search of the vehicle revealed approximately 2,500 fentanyl

pills and white/blue capsules. The pills were submitted to the DEA Western Laboratory for

forensic analysis, which revealed 1,968 round light blue pills were imprinted with “M” in a box

on one side and “30” on the other side. The lab results revealed these pills contained a mixture

of fentanyl and acetaminophen. Lab results also showed that 413 white and blue capsules did

not have any markings on them, and they contained a combination of methamphetamine,

tramadol, and lidocaine.

       17.     On January 14, 2019, I, along with Special Agent Zac Jones, cleaned out Matos’s

vehicle in preparation of forfeiture proceedings. In Matos’s wallet there was a piece of paper

with hand-written notations of “Bertoldo Nunez” and “7728751970.” Based on the

investigation, including records obtained in a search of Bruce Holder’s and Matos’s home, I

know that 7728751970 is a Wells Fargo Bank Account number for Nunez Pena.

       18.     Following Matos’s arrest, CS-2 continued to talk with Nunez Pena. Based on

phone conversations between CS-2 and Nunez Pena, another controlled purchase was set up in

Lakewood, CO. On February 13, 2019, CS-2 spoke with Nunez Pena at +52-1-653-208-0104 to

arrange the controlled buy. CS-2 purchased counterfeit trademark opiate fentanyl pills from a




                                                7
Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 9 of 16




Hispanic male, who was later identified as Victor Ortega Ochoa. Ortega Ochoa is a Denver

source of supply that is sourced by Nunez Pena. Agents believe Zurita Esparza is the courier that

supplies Ortega Ochoa.

       19.     During this controlled purchase, CS-2 gave Ortega Ochoa $12,000 and Ortega

Ochoa gave CS-2 a Wendy’s restaurant bag that contained counterfeit trademark opiate fentanyl

pills. The pills were submitted to the DEA Western Laboratory for forensic analysis. The 1,994

round light blueish green pills were imprinted with “M” in a box on one side and “30” on the

other side. The lab results revealed the pills contained a mixture of fentanyl and acetaminophen.

       20.     In May 2019, CS-2 arraigned a partial payment for Nunez Pena, which would be

paid to Ortega Ochoa. On May 16, 2019, CS-2 paid $4,000 to Ortega Ochoa at a McDonald’s in

Grand Junction, CO. Ortega Ochoa was driving a white Porsche Cayenne with Colorado license

plate–QCW341, which was the same vehicle he was driving when he sold the pills to CS-2 on

February 13, 2019. After the payment, mobile surveillance followed the Porsche until it reached

the area of Rifle, Colorado, where a Colorado State Patrol Trooper stopped it for a traffic

violation. The male driver was identified as Victor Ortega Ochoa. The female passenger

believed to be Ortega Ochoa’s girlfriend was identified as Lidia Chavez Ortiz, who was also

present during the February 13, 2019 controlled buy.

       21.     In July 2019, DEA Los Angeles (LA) set up a controlled buy of counterfeit

trademark opiate fentanyl pills that would be sourced by Nunez Pena, but delivered by an

unknown courier. On July 11, 2019, Zurita Esparza drove a vehicle, with Mexico license plate

VEP787A, across from Mexico into the United States through the Lukeville, AZ, point of entry.




                                                 8
Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 10 of 16




 DEA LA obtained License Plate Reader (LPR) information which confirmed that Zurita Esparza

 drove toward California. The controlled buy did not occur, but DEA LA executed a search

 warrant 17251 Glenhope Dr., La Puente, CA, which is an address associated with Nunez Pena.

 As a result of the search warrant, agents seized approximately 4,000 suspected counterfeit

 trademark opiate fentanyl pills.

         22.    CS-2 continued to talk with Nunez Pena. Based on phone conversations between

 CS-2 and Nunez Pena, another controlled buy was set up in Durango, CO. CS-2 and Nunez Pena

 discussed who would be delivering the pills, and according to CS-2, Nunez Pena explained it

 would be the same person CS-2 met with during the November 29, 2018 controlled buy, which is

 Zurita Esparza.

         23.    In September 2019, Nunez Pena contacted CS-2 via voice call, utilizing phone

 number +52-1-667-453-3480 and through the Confide App, which is an encrypted mobile

 messaging application. CS-2 and Nunez Pena reached an agreement for $10,000 in exchange for

 1,000 counterfeit trademark oxycodone opiate fentanyl pills. CS-2 agreed to pay an additional

 $2,600 for counterfeit trademark oxycodone opiate fentanyl pills that were previously received.

 CS-2 and Nunez Pena agreed for the drug deal to take place in Durango, CO, on September 19,

 2019.

         24.    On September 15, 2019, CS-2 received a Confide App message from Nunez Pena,

 who explained that Zurita Esparza was arrested that morning. I have not been able to

 corroborate that information as it is unknown where Zurita Esparza was arrested, or if he was in




                                                 9
Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 11 of 16




 fact arrested. A search of NCIC returned with negative results. However, Nunez Pena explained

 to CS-2 that the drug deal could still be completed in Durango, CO.

        25.     On September 19, 2019, CS-2 spoke with Nunez Pena at +52-1-667-453-3480 to

 arrange the controlled buy in Durango, CO. The price for these pills was $10 each. The

 agreement was for the CS to pay $10,000 for 1,000 pills, $2,600 towards a past due amount from

 a previous controlled buy, and 1,000 pills were provided "on the front" (“front” is a street term

 for receiving drugs and then paying for them at a later date, presumably after the drugs are

 sold). The past due amount from the previous buy, was from a controlled buy conducted on July

 2, 2019, in Lakewood, Colorado.

        26.     On September 19, 2019, CS-2 purchased counterfeit trademark opiate fentanyl

 pills from a Hispanic male, who was later identified as Mario Solano. Solano is a Phoenix, AZ

 area source of supply that is sourced by Nunez Pena. During this controlled purchase, CS-2 gave

 $12,600 and Solano gave CS-2 a Burger King restaurant bag with a Kind granola bars box that

 contained counterfeit trademark opiate fentanyl pills. The pills were submitted to the DEA

 Western Laboratory for forensic analysis. The round light blueish green pills were imprinted

 with “M” in a box on one side and “30” on the other side and had a total net weight of 215.6

 grams. Based on the weight per pill, this would equate to approximately 2,000 pills. The lab

 results revealed the pills contained a mixture of fentanyl and acetaminophen.

        27.     On November 19, 2019, CS-2 spoke with Nunez Pena on the phone regarding an

 upcoming controlled buy. Nunez Pena used phone number 702-374-2864. Nunez Pena explained

 he would send the same courier from the prior controlled buy, who was identified as Mario




                                                 10
Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 12 of 16




 Solano. Nunez Pena agreed to provide 5,000 fentanyl pills in exchange for a partial payment of

 $5,000. Nunez Pena and CS-2 agreed to do the drug deal on November 26, 2019 near Phoenix,

 AZ.

        28.     On November 26, 2019, CS-2 and Nunez Pena communicated through the

 Confide Application. Nunez Pena sent CS-2 a message that read "+1 (480) 468-3512 rio." Rio is

 believed to be an alias for Mario Solano, from the last three letters of his first name. CS-2

 contacted Solano at that phone number and they agreed to meet at Walmart in Chandler, AZ.

        29.     Once Solano arrived, he approached CS-2. Solano gave CS-2 a black "Fit

 Simplify" bag that contained a zip lock bag that contained small light blue round pills that were

 imprinted with "M" in a box on one side and "30" on the other side. CS-2 gave Solano $5,000 as

 a partial payment. SA Doheny noticed that it did not appear to be 5,000 pills in the bag like

 agreed on. CS-2 spoke with NUNEZ PENA, who used phone number 702-374-2864. Nunez

 Pena explained that everything was good and he intended to give CS-2 5,000 pills but Solano

 had to make a delivery of 3,000 pills prior to meeting with CS-2. Nunez Pena was arranging

 another large shipment of pills from Mexico into the US. Nunez Pena told CS-2 that he would

 arrange for CS-2 to get 3,000 pills the next time CS-2 made another partial payment. The pills

 were submitted to the DEA Western Laboratory for forensic analysis. The round light blueish

 green pills were imprinted with “M” in a box on one side and “30” on the other side and had a

 total net weight of 215.8 grams. Based on the weight per pill, this would equate to

 approximately 2,000 pills. The lab results revealed the pills contained a mixture of fentanyl and

 acetaminophen.




                                                  11
Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 13 of 16




        30.     CS-2 and Nunez Pena continued to communicate through voice calls, WhatsApp

 and the Confide App. In March 2020, CS-2 agreed to make another partial payment to Nunez

 Pena; however, due to travel restrictions from COVID-19 the next controlled buy was moved to

 April 2020. On April 1, 2020, Nunez Pena called CS-2 from 702-374-2864 to confirm that

 Nunez Pena would arrange the delivery of 4,000 counterfeit trademark oxycodone pills that

 contain fentanyl in exchange for a partial payment of $7,500. Nunez Pena told the CS the pills

 were green in color. Nunez Pena is not going to deliver the pills personally; rather, he is going to

 send another drug courier, who Nunez Pena identified as his “cousin” and he lives in Denver,

 CO. The controlled buy has been scheduled for April 8, 2020 in Avon, CO; however, the exact

 location is subject to change. It is planned that CS-2 will be in contact with Nunez Pena up to,

 during, and after the drug deal is complete. The warrant sought herein will allow agents to

 potentially identify the drug courier and/or another possible source of supply.

                                   MANNER OF EXECUTION

        31.     In my training and experience, I have learned that cellular phones and other

 cellular devices communicate wirelessly across a network of cellular infrastructure, including

 towers that route and connect individual communications. When sending or receiving a

 communication, a cellular device broadcasts certain signals to the cellular tower that is routing

 its communication. These signals include a cellular device’s unique identifiers.

        32.     To facilitate execution of this warrant, law enforcement may use an investigative

 device that sends signals to nearby cellular devices, including the Target Cellular Device, and in

 reply, the nearby cellular devices will broadcast signals that include their unique identifiers. The




                                                  12
Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 14 of 16




 investigative device may function in some respects like a cellular tower, except that it will not be

 connected to the cellular network and cannot be used by a cellular phone to communicate with

 others. Law enforcement will use this investigative device when they have reason to believe that

 “Penn,” the drug courier, and/or the Denver source of supply is present. Law enforcement will

 collect the identifiers emitted by cellular devices in the immediate vicinity of the Target Cellular

 Device when the subject is in multiple locations and/or multiple times at a common location and

 use this information to identify the Target Cellular Device, as only the Target Cellular Device’s

 unique identifiers will be present in all or nearly all locations. Once investigators ascertain the

 identity of the Target Cellular Device, they will cease using the investigative technique. Because

 there is probable cause to determine the identity of the Target Cellular Device, there is probable

 cause to use the investigative technique described by the warrant to determine the identity of the

 Target Cellular Device.

        33.     The investigative device may interrupt cellular service of cellular devices within

 its immediate vicinity. Any service disruption will be brief and temporary, and all operations

 will attempt to limit the interference to cellular devices. Once law enforcement has identified the

 Target Cellular Device, it will delete all information concerning non-targeted cellular devices.

 Absent further order of the court, law enforcement will make no investigative use of information

 concerning non-targeted cellular devices other than distinguishing the Target Cellular Device

 from all other devices.




                                                  13
Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 15 of 16




                                   AUTHORIZATION REQUEST

        34.       Based on the foregoing, I request that the Court issue the proposed search

 warrant, pursuant to Federal Rule of Criminal Procedure 41. The proposed warrant also will

 function as a pen register order under 18 U.S.C. § 3123.

        35.       I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

 Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

 30 days from the end of the period of authorized surveillance. This delay is justified because

 there is reasonable cause to believe that providing immediate notification of the warrant may

 have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the person

 carrying the Target Cellular Device would seriously jeopardize the ongoing investigation, as

 such a disclosure would give that person an opportunity to destroy evidence, change patterns of

 behavior, notify confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). There is

 reasonable necessity for the use of the technique described above, for the reasons set forth above.

 See 18 U.S.C. § 3103a(b)(2).

        36.       I further request that the Court authorize execution of the warrant at any time of

 day or night, owing to the potential need to identify the Target Cellular Device outside of

 daytime hours.

        37.       I further request that the Court order that all papers in support of this application,

 including the affidavit and search warrant, be sealed until further order of the Court. These

 documents discuss an ongoing criminal investigation that is neither public nor known to all of




                                                    14
Case 1:20-sw-00632-GPG Document 1 Filed 04/06/20 USDC Colorado Page 16 of 16




 the targets of the investigation. Accordingly, there is good cause to seal these documents

 because their premature disclosure may seriously jeopardize that investigation.

         38.    A search warrant may not be legally necessary to compel the investigative

 technique described herein. Nevertheless, I hereby submit this warrant application out of an

 abundance of caution.

                                                   Respectfully submitted,
                                                   s/ Kevin Doheny
                                                   Kevin Doheny
                                                   Special Agent
                                                   Drug Enforcement Administration

 I, Jeremy Chaffin, Assistant United States Attorney have reviewed and submitted this
 affidavit and application. Based on the facts as represented in this affidavit, I certify under
 the penalty of perjury that the information likely to be obtained is relevant to an ongoing
 criminal investigation being conducted by the Drug Enforcement Administration. See 18
 U.S.C. §§ 3122(b), 3123(b).

                                                     JASON R. DUNN
                                                     UNITED STATES ATTORNEY

                                                     _s/ Jeremy Chaffin
                                                     JEREMY CHAFFIN
                                                     Assistant United States Attorney
                                                     205 N. 4th St., Ste. 400
                                                     Grand Junction, CO 81501
                                                     Phone: 970-257-7113
                                                     Email: Jeremy.chaffin@usdoj.gov
                                                     Attorney for Government
                                                                                         6
         Submitted, attested to, and acknowledged by reliable electronic means on April ____,
 2020.

         _________________________________________
         Gordon P. Gallagher
         UNITED STATES MAGISTRATE JUDGE




                                                15
